Citation Nr: 0906072	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-14 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a renal disability, 
including as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION


The veteran had active service from April 1964 until April 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the evidence of record, the Board finds that 
reveals that further development is necessary.  

The veteran contends that he has a renal disorder as a 
consequence of his service-connected diabetes.  The Board 
recognizes that there may be complications to the renal 
system as a result of diabetes. 

The veteran underwent a VA examination in August 2002 that 
noted a prior diagnosis for diabetes mellitus and diagnosed 
renal complications.  However, the examiner failed to provide 
support or a rational for the opinion and/or whether the 
veteran's renal disability was caused by or related to the 
service-connected diabetes mellitus. See 38 C.F.R. § 4.2.  
Further, the Board notes that the claims file reveals a 
history of treatment, complaints and medications for a renal 
disability.  Specifically, a June 2004 Outpatient Treatment 
Record noted the Veteran's Lisinopril prescription was to 
protect his kidneys and not a medication for hypertension.  
In addition, assorted private medical records notate renal 
disease and/or renal failure.  Therefore, it is currently 
unclear from the medical evidence of record if the Veteran 
suffers from a current renal disability secondary to his 
service-connected diabetes.  

The record reflects the Veteran testified before the 
undersigned Veterans Law Judge, in November 2008, that his 
renal disability was related to his service-connected 
diabetes and had become worse.  In view of these factors, the 
Board finds another VA examination is necessary.  38 C.F.R. 
§ 3.159(c)(4); 38 U.S.C.A. § 5103A(d)(2). 

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
examination to ascertain if the Veteran 
currently suffers from a renal 
disability and the nature and etiology 
of the disability.  Any and all 
indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file, particularly the private medical 
records noting treatment for a renal 
disability, and offer an opinion as to 
the following:

Whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently diagnosed renal disability 
is related to the Veteran's service-
connected diabetes mellitus, type 2, or 
alternatively, whether any currently 
diagnosed renal disability is related to 
any event, incident or symptoms noted 
during service.  A clear rationale for 
all opinions is required, to include a 
discussion of the facts and medical 
principles involved. 

2.	When the development requested has been 
completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be issued a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




